Citation Nr: 0804905	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-25 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of left inguinal hernia repair.

2.  Entitlement to service connection for Type II diabetes 
mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for coronary artery 
disease (CAD), peripheral vascular disease (PVD), and 
peripheral neuropathy, also claimed as secondary to Type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to May 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in 
March 2004, which granted service connection and a 
noncompensable rating for residuals of a left inguinal 
repair; and April 2004 which denied service connection for 
Type II diabetes mellitus, coronary artery disease, 
peripheral vascular disease, and peripheral neuropathy.

The issue of entitlement to an increased initial rating for 
residuals of left inguinal hernia repair is remanded to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's diabetes mellitus was incurred in or aggravated 
by his active service, or manifested to a compensable degree 
within one year following his separation from service, or is 
due to exposure to herbicides during his active service.

2.  The competent medical evidence does not demonstrate that 
the veteran's coronary artery disease, peripheral vascular 
disease, or peripheral neuropathy were incurred in or 
aggravated by his active service; or that those conditions 
manifested to a compensable degree within one year following 
his separation from service.


CONCLUSIONS OF LAW

1.  Service connection for Type II diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  Service connection for coronary artery disease, 
peripheral vascular disease, and peripheral neuropathy is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 , 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2003, May 2004, 
June 2005, April 2006, and October 2006; a rating decision in 
April 2004; and a statement of the case in August 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the September 2005 supplemental statement of 
the case.  The veteran received additional notification in 
March 2007.  However, the Board finds that issuance of a 
statement of the case is not required after the issuance of 
that notice letter, because no evidence has been added to the 
claims file subsequent to the March 2007 supplemental 
statement of the case.  38 C.F.R. § 19.31 (2007).

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The Board finds that VA 
is not obligated to provide an examination in this case 
because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2007).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The Board notes that a veteran who served in the Republic of 
Vietnam during the Vietnam era is presumed to have been 
exposed to certain herbicide agents (e.g. Agent Orange), 
absent affirmative evidence to the contrary.  38 U.S.C.A. § 
1116 (a) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii) (2007).  
Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time in 
the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  The specified diseases include 
Type 2 diabetes and acute and subacute peripheral neuropathy.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  However, 
even if the veteran's disease is not subject to the 
presumption, he is not precluded from establishing direct 
service connection.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

While the veteran does not assert that he served in Vietnam, 
he claims that he was exposed to herbicides in Vietnam during 
brief stops while en route to Thailand.  He contends that he 
was exposed to Agent Orange when a plane landed in Vietnam to 
refuel while en route to Thailand.  In a January 2003 
statement in support of claim, he explained that he was on 
the ground in some cases for two or more hours.  In support 
of his claim, he submitted a June 2004 statement from a 
retired United States Air Force major and pilot who stated 
that it was common for military aircraft flying to Thailand 
to make en route stops at airbases in Vietnam.  However, 
stops to Vietnam while en route to Thailand are not 
documented in the veteran's service personnel records.  
Therefore, the Board finds that the evidence does not 
establish that the veteran served in Republic of Vietnam 
during the Vietnam era for purposes of the regulation 
governing the presumption of service connection for certain 
diseases due to herbicide exposure.

Alternatively, the veteran claims that he was exposed to 
herbicides while serving in Thailand from June 1964 to August 
1964.  That service is documented in the service personnel 
records.  He specifically contends that there was local 
spraying of Agent Orange around the base for weed control.  
In a January 2003 statement in support of claim, he alleged 
that "they sprayed a lot in 1963" and that he arrived in 
1964, was in the field, and "ate vegetables."  In an 
October 2003 statement in support of claim, he stated that 
his unit was deployed to Karot, Thailand to build up a motor 
pool.  It was his understanding that dioxin was used around 
the area of the motor pool.  The veteran submitted a series 
of articles to support his allegation of herbicide exposure 
while in Thailand.  He also submitted copies of various Board 
decisions dated in August 2002 and November 2003 which are 
not factually similar to his case.

In correspondence dated in October 2003, the RO sought 
additional evidence from the United States Armed Service 
Center for Research of Unit Records (USASCRUR) regarding the 
veteran's claim of herbicide exposure in Thailand.  In a 
February 2004 response, the USASCRUR stated that herbicides 
were not sprayed or stored near United States personnel in 
Thailand and that herbicides were only sprayed in Thailand 
for test purposes in the early and mid 1960's in remote 
jungle areas.  While the correspondence appears to reference 
the name of another veteran, the facts are objective, non-
specific to an individual veteran, and specific to the issue 
of exposure to herbicides and should not be discounted due to 
any clerical error.

In September 2003, a consultant with the Compensation and 
Pension Service provided that according to the Department of 
Defense, extensive series of tests using Agents Orange and 
Purple were conducted in 1964 and 1965 at the Replacement 
Training Center of the Royal Thai Army near Pranburi, 
Thailand.  The veteran does not assert nor does the evidence 
show that he served near Pranburi.  The Board finds that 
there is no record of the veteran's exposure to herbicides in 
service, nor any record demonstrating that herbicides were 
tested, stored, transported, or sprayed at Karot where the 
veteran was stationed during his period of service in 
Thailand.  The Board thus finds that the veteran was not 
presumptively exposed to herbicides during his military 
service, and is therefore not entitled to service connection 
for diabetes mellitus, coronary artery disease, peripheral 
vascular disease, or peripheral neuropathy on a presumptive 
basis  The Board will therefore address the merits of the 
veteran's claims on alternate bases.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Certain chronic diseases, 
including diabetes, cardiovascular-renal disease, and organic 
diseases of the nervous system, may be presumed to have 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007). Secondary 
service connection may be found where a service connected 
disability aggravates another condition, that is, where there 
is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service- connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Type II Diabetes Mellitus

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for Type II diabetes 
mellitus on a direct or presumptive basis.

The service medical records are void of any findings, 
complaints, symptoms, or diagnoses attributable to Type II 
diabetes mellitus.  Urinalysis tests performed at enlistment 
in August 1963, and at separation in April 1966 were negative 
for sugar.

Private medical records show treatment of Type II diabetes 
mellitus.  Records dated in January 1993 show a diagnosis of 
diabetes mellitus.  In December 1995, his condition was 
diagnosed as diabetes with neuron manifest, Type II, insulin.  
Records dated in December 1997 show that his diabetes was 
moderately controlled.  However, from March 1998 to June 1999 
show that diabetes was poorly controlled.  Records dated in 
November 2000 reflect a diagnosis of Type II diabetes 
mellitus.  Records dated in January 2001 record reflect that 
he was a diabetic of approximately ten years duration.  A 
February 2001 record states that he had Type II diabetes 
mellitus since 1990.

VA medical records show additional treatment for diabetes.  A 
May 2002 report indicates that the veteran had a history of 
Type II diabetes mellitus diagnosed about twelve years prior 
and that he had required insulin since 1998.  Recent records 
dated in September 2006 indicate that his Type II diabetes 
was not well-controlled.

The veteran's post-service medical records are negative for 
any diagnosis of Type II diabetes mellitus within one year of 
separation from active duty.  In fact, the post-service 
medical records are negative for a diagnosis of Type II 
diabetes mellitus until many years after separation from 
active service.  A significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the competent 
medical evidence shows that the veteran now suffers from Type 
II diabetes mellitus, the evidence does not show that the 
current Type II diabetes mellitus was incurred in or 
aggravated by service.  Furthermore, there is no competent 
medical opinion that relates his Type II diabetes mellitus to 
active duty.  In the absence of competent medical evidence 
linking any current Type II diabetes mellitus to service, 
service connection must be denied.

While the veteran does not assert that he was posted to serve 
in Vietnam, he claims that he was exposed to herbicides in 
Vietnam during brief stops while en route to Thailand, or 
while serving in Thailand.  The record does not corroborate 
the veteran's contention that he was in the Republic of 
Vietnam during the Vietnam era.  Therefore, the presumption 
of service connection based on herbicide agents does not 
apply.  38 U.S.C.A. § 1116 (a) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.307 (a)(6)(iii)(2007).  In the absence of 
competent medical evidence linking Type II diabetes mellitus 
to service or showing any Type II diabetes mellitus to a 
compensable degree within one year following separation from 
service, service connection must be denied.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his current 
Type II diabetes mellitus began during, or is a result of, 
his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that Type II diabetes mellitus was incurred in or 
aggravated by service, is presumed to be the result of 
exposure to herbicides since the veteran did not serve in 
Vietnam, or manifested to a compensable degree within one 
year following the veteran's separation from service.  
Therefore, service connection for Type II diabetes mellitus, 
also claimed as due to herbicide exposure, is denied.

Coronary Artery Disease, Peripheral Vascular Disease, and 
Peripheral Neuropathy

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for coronary artery 
disease (CAD), peripheral vascular disease (PVD), and 
peripheral neuropathy on a direct or presumptive basis.

The veteran's service medical records are void of findings, 
complaints, symptoms, or diagnoses attributable to CAD, PVD, 
or peripheral neuropathy.  Reports of the August 1963 
entrance examination and April 1963 separation examination 
reflect normal clinical evaluations of the upper and lower 
extremities, heart, vascular system, and a normal 
neurological evaluation.

Private medical records dated in January 1998 show a 
diagnosis of status post coronary artery bypass graft and an 
assessment of atherosclerotic heart disease.  In July 1998, 
the veteran complained of weak hips and legs and numbness in 
his feet of two weeks duration.  The assessment was PVD and 
atherosclerotic heart disease.  Records dated in November 
1998 note a history of CAD and severe PVD.  In June 2000, he 
was diagnosed with coronary atherosclerosis.  A November 2000 
report shows a diagnosis of probable peripheral neuropathy 
secondary to diabetes mellitus, arteriosclerotic 
cardiovascular disease, and associated diffuse vascular 
disease.  Records dated in December 2000 reflect a diagnosis 
of diabetic neuropathy of the lower extremities and vascular 
disease, and note that diabetes yielded a neuropathy causing 
paresthesias.  In January 2001, he had a diabetic neuropathy 
of the lower extremities and PVD.  A February 2001 report 
indicates that he had Type II diabetes mellitus with severe 
neuropathy and complaints of numbness in his feet, burning, 
and pain.  He was diagnosed with severe CAD and PVD.

VA medical records dated in April 2002 show the veteran 
complained of numbness in his lower extremities without 
paresthesias.  Upon examination, the assessment was CAD and 
PVD.  A May 2002 report noted that diabetes mellitus was 
complicated by PVD involving the lower extremities, aorta, 
and carotids.  In January 2003 he again complained of 
numbness in his feet.  The assessment was Type II diabetes 
mellitus with neuropathy.  In April 2006, his condition was 
diagnosed as Type II diabetes mellitus complicated by 
neuropathy, PVD, and CAD.

The veteran's post-service medical records are negative for 
any diagnoses of CAD, PVD, or peripheral neuropathy within 
one year of separation from active duty.  In fact, the post-
service medical records are negative for diagnoses of CAD, 
PVD, and peripheral neuropathy until many years after 
separation.  A significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  While the competent medical 
evidence does show that the veteran now suffers from CAD, 
PVD, and peripheral neuropathy, the evidence does not show 
that the current disabilities were incurred in or aggravated 
during service.  Furthermore, there is no competent medical 
opinion that relates CAD, PVD, or peripheral neuropathy to 
active duty.  In the absence of competent medical evidence 
linking any current CAD, PVD, or peripheral neuropathy to 
service, service connection must be denied.  Furthermore, the 
evidence does not show that any acute or subacute peripheral 
neuropathy manifested to a compensable degree within one year 
after the last date of exposure to herbicides.  38 C.F.R. 
§§ 3.307(a)(6)(ii); 3.309(e).  The evidence does not 
corroborate exposure to herbicides in this case.

With respect to the veteran's claims for service connection 
for CAD, PVD, and peripheral neuropathy as secondary to Type 
II diabetes mellitus, the Board notes that secondary service 
connection presupposes the existence of an established 
service-connected disability.  In this case, the veteran is 
not service-connected for Type II diabetes mellitus.  Thus, 
there can be no secondary service connection for any 
condition allegedly due to Type II diabetes mellitus.  Where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  As there is no legal basis for an 
award of secondary service connection for CAD, PVD, and 
peripheral neuropathy, the claims for secondary-service 
connection must be denied as a matter of law.

The Board recognizes the veteran's contentions as to the 
diagnoses and relationship between his service and the 
claimed disabilities.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his current 
CAD, PVD, or peripheral neuropathy began during, or are a 
result of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  The evidence does 
not show that coronary artery disease, peripheral vascular 
disease, or peripheral neuropathy were incurred in or 
aggravated by service, or that coronary artery disease and 
peripheral vascular disease manifested to a compensable 
degree within one year following the veteran's separation 
from service.  Therefore, service connection for coronary 
artery disease, peripheral vascular disease, and peripheral 
neuropathy, is denied.




ORDER

Service connection for Type II diabetes mellitus, also 
claimed as due to herbicide exposure, is denied.

Service connection for coronary artery disease, peripheral 
vascular disease, and peripheral neuropathy, also claimed as 
secondary to Type II diabetes mellitus, is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  When available evidence is 
too old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

The veteran was afforded a VA examination in June 2003.  
However, a review of the examination report indicates that 
the claims file was unavailable for review.  In July 2007, 
the veteran's representative noted that the VA examiner did 
not review the claims file and requested a current VA 
examination.  The Board finds that an additional VA 
examination and review of the claims file is needed to 
determine the current severity of the service-connected left 
inguinal hernia disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his residuals of 
left inguinal hernia repair.  The claims 
file should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report.

2.  Then review the issue on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


